Case 2:19-cv-03212-SVW-GJS Document 20-2 Filed 05/24/19 Page 1 of 36 Page ID #:392




                          EXHIBIT 3
Case 2:19-cv-03212-SVW-GJS Document 20-2 Filed 05/24/19 Page 2 of 36 Page ID #:393



                                                 186000
                           ORDINANCE NO.

         An ordinance adding Article 26 to Chapter 1, Division 10 of the Los Angeles
   Administrative Code requiring a prospective contractor of the City to disclose all
   contracts with or sponsorship of the National Rifle Association.

          WHEREAS, since the Sandy Hook Elementary School shooting in December
   2012, there have been more than 1,600 mass shootings in the United States. In
   October 2017, a total of 58 people were killed and 489 wounded in an outdoor concert
   in Las Vegas;

         WHEREAS, on average, 100 Americans are killed with guns on a daily basis,
  while hundreds more are injured. In 2018 alone, there have been more than 300 mass
  shooting incidents. On October 27, 2018, 11 people were killed and 6 others wounded
  in a shooting inside a synagogue in Pittsburgh, Pennsylvania. The most recent local
  mass shooting occurred on November 7, 2018, inside a Thousand Oaks’ restaurant
  where 12 people were shot and killed;

         WHEREAS, the National Rifle Association (NRA) has sought to block sensible
  gun safety reform at every level of government across the nation. The NRA’s influence
  is so pervasive in Congress that no national gun safety legislation has been enacted
  since the 1994 assault weapons ban, a ban that expired in 2004;

          WHEREAS, the NRA has five million members, 69% of whom support sensible
  gun control regulation. The NRA’s leadership, however, ignores its members’
  perspective by continuing to lobby for easy access to firearms, no background checks,
  no limits on magazine capacity, no regulation of assault weapons, no mandatory
  training, and no age restrictions;

          WHEREAS, in 2015, the NRA collected $163 million in membership dues. In
  return for membership in the NRA, members receive an array of benefits and corporate
  discounts to products and services including: home, car, health, and life insurance;
  travel discounts, including vehicle rentals and hotel stays; online privacy and personal
  data protection services; club memberships; and access to an exclusive medical
  network and global security services;

          WHEREAS, the benefits and discounts the NRA arranges for its membership
  entices new members to join and existing members to renew their NRA membership.
  The millions of dollars generated from the new and renewed membership dues fund the
  NRA agenda of opposing legislative efforts throughout the country to adopt sensible gun
  regulations. The membership dues also finance the NRA’s nationwide effort to repeal
  existing gun control measures and to diminish local and state government’s ability to
  adopt sensible gun legislation;

        WHEREAS, in the aftermath of the synagogue shooting, the Pittsburgh City
  Council is now considering adopting gun control measures, including a measure to



                                             1
Case 2:19-cv-03212-SVW-GJS Document 20-2 Filed 05/24/19 Page 3 of 36 Page ID #:394




   allow the courts to take guns away temporarily from individuals deemed to pose a
   significant danger to themselves or others. Although the measures have yet to be
   adopted, the NRA has declared that it will sue Pittsburgh to try and stop its adoption of
   this and other sensible gun safety measures;

          WHEREAS, even with the increasing number of mass shootings throughout the
   country, the NRA leadership, with the financial support of its dues paying members,
   continues to lobby against gun safety regulations. For example, the NRA leadership
   continues to resist efforts by state and local governments to require mental health
   screenings for firearm purchases, even though between 70-80% of NRA members
   support universal background checks;

         WHEREAS, the City of Los Angeles has enacted ordinances and adopted
  positions that promote gun safety and sensible gun ownership. The City’s residents
  deserve to know if the City’s public funds are spent on contractors that have contractual
  or sponsorship ties with the NRA. Public funds provided to such contractors
  undermines the City’s efforts to legislate and promote gun safety; and

          WHEREAS, this ordinance requires those seeking to do business with the City to
  fully and accurately disclose any and all contracts with or sponsorship of the NRA.

         NOW, THEREFORE,

                       THE PEOPLE OF THE CITY OF LOS ANGELES
                              DO ORDAIN AS FOLLOWS:

        Section 1. A new Article 26 is added to Chapter 1, Division 10 of the
  Los Angeles Administrative Code to read as follows:

                                   CHAPTER 1, ARTICLE 26

              DISCLOSURE OF CONTRACTS AND SPONSORSHIP OF THE
                        NATIONAL RIFLE ASSOCIATION

  Sec. 10.52. Definitions.

         The following definitions shall apply to this article:

               A.      Awarding Authority” means the governing body, board, officer or
         employee of the City authorized to award a Contract and shall include a
         department which has control of its own funds if the department adopts policies
         consonant with the provisions of this article.

               B.       City” means the City of Los Angeles and all Awarding Authorities
        thereof.




                                                2
Case 2:19-cv-03212-SVW-GJS Document 20-2 Filed 05/24/19 Page 4 of 36 Page ID #:395




                 c.       Contract” means any agreement, franchise, lease or concession
          including an agreement for any occasional professional or technical personal
          services, for the performance of any work or service, the provision of any
          materials or supplies or the rendering of any service to the City of Los Angeles,
          which is awarded or entered into with or on behalf of the City of Los Angeles or
          any Awarding Authority of the City.

               D.       Designated Administrative Agency (DAA)” means the
         Department of Public Works, Bureau of Contract Administration, which shall bear
         administrative responsibilities under this article.

                E.     Person” means any individual, proprietorship, partnership, joint
         venture, corporation, limited liability company, trust, association, or other entity
         that may enter into a Contract.

                 F.     Sponsorship” means an agreement between a Person and the
         NRA to provide a discount to the NRA or an NRA member of the customary
         costs, fees or service charges for goods or services provided by the Person to
         the NRA or an NRA member.

                 G.      Subsidiary” means any individual, proprietorship, partnership,
         joint venture, corporation, limited liability company, trust, association, or other
         entity owned or controlled by a Person.

  Sec. 10.52.1. Disclosure Requirement.

                 A.     Each Awarding Authority shall require that a Person fully disclose,
         prior to entering into a Contract, all of its and its Subsidiaries’ contracts with or
         Sponsorships of the NRA.

                B.    The disclosure required under this section shall continue
         throughout the term of the Contract, thereby obligating a Person to update its
         disclosure each time the Person or its Subsidiary contracts with or enters into a
         Sponsorship with the NRA.

        The Awarding Authority may terminate a Contract if at any time it determines a
  Person failed to fully or accurately disclose all of its and its Subsidiaries contracts with
  or Sponsorships of the NRA.

  Sec. 10.52.2. Exceptions.

         This article shall not be applicable to the following Contracts:

                A.     Contracts for the investment of:
                       (1)   City trust moneys or bond proceeds;

                       (2)    pension funds;


                                                3
Case 2:19-cv-03212-SVW-GJS Document 20-2 Filed 05/24/19 Page 5 of 36 Page ID #:396




                     (3)    indentures, security enhancement agreements for City tax-
                exempt and taxable financings;

                       (4)      deposits of City surplus funds in financial institutions;

                     (5)     the investment of City moneys in securities permitted under
               the California State Government Code and/or the City's investment policy;

                       (6)      investment agreements;

                       (7)      repurchase agreements;

                      (8)       City moneys invested in United States government
               securities; or

                      (9)     Contracts involving City moneys in which the Treasurer or
               the City Administrative Officer finds that the City will incur a financial loss
               or forego a financial benefit, and which in the opinion of the Treasurer or
               the City Administrative Officer would violate his or her fiduciary duties.

               B.     Grant funded Contracts if the application of this article would violate
        or be inconsistent with the terms or conditions of a grant or grant Contract with
        an agency of the United States, the State of California or the instruction of an
        authorized representative of any of those agencies with respect to any grant or
        grant Contract.

                C.      Contracts with a governmental entity such as the United States of
        America, the State of California, a county, city or public agency of one of these
        entities, or a public or quasi-public corporation located in the United States and
        declared by law to have a public status.

                D.     Contracts awarded on the basis of exigent circumstances whenever
        an Awarding Authority finds that the City would suffer a financial loss or that City
        operations would be adversely impacted unless exempted from the provisions of
        this article. This finding must be approved by the DAA prior to Contract
        execution.

               E.     Contracts for goods covered under a United States patent or only
        available from a single source.

                F.      Contracts for repairs, alterations, work or improvements declared in
        writing by the Awarding Authority to be of urgent necessity for the preservation of
        life, health or property. The declaration shall give the reasons for the urgent
        necessity and must be approved by the Council or its designee.




                                                4
Case 2:19-cv-03212-SVW-GJS Document 20-2 Filed 05/24/19 Page 6 of 36 Page ID #:397




                G.      Contracts entered into during time of war or national, state or local
          emergency declared in accordance with federal, state or local law, where the
          Council adopts a resolution by two-thirds vote and is approved by the Mayor, the
          suspension of any or all the restrictions of Section 371 of the Los Angeles City
          Charter or their applicability to the Awarding Authority.

               H.     Contracts for equipment repairs or parts obtained from the
          manufacturer of the equipment or its exclusive agent.

   Sec. 10.52.3. Administration.

           The DAA shall administer the requirements of this article. The DAA shall develop
   an affidavit to be used by the Awarding Authority in obtaining the disclosure required
   under this article. The DAA shall promulgate rules and regulations consistent with this
   article for the implementation of the provisions of this article.

   Sec. 10.52.4. Application of this Article.

         This article is applicable to Contracts entered into after the effective date of this
  ordinance.

  Sec. 10.52.5. Severability.

          If any part or provision of this article, including, but not limited to, a section,
   subsection, paragraph, sentence, phrase or word, or the application thereof to any
   person or circumstance, is held invalid or unconstitutional by a court of competent
  jurisdiction, such decision shall not affect the validity of the remainder of this
  article. The City Council hereby declares that it would have adopted this article and
  each and every section, subsection, paragraph, sentence, phrase and word thereof not
  declared invalid or unconstitutional, without regard to whether any portion of this article
  would be subsequently declared invalid or unconstitutional.




                                                5
Case 2:19-cv-03212-SVW-GJS Document 20-2 Filed 05/24/19 Page 7 of 36 Page ID #:398




            Sec. 2. The City Clerk shall certify to the passage of this ordinance and have it
    published in accordance with Council policy, either in a daily newspaper circulated in
    the City of Los Angeles or by posting for ten days in three public places in the City of
    Los Angeles: one copy on the bulletin board located at the Main Street entrance to the
    Los Angeles City Hall; one copy on the bulletin board located at the Main Street
    entrance to the Los Angeles City Hall East; and one copy on the bulletin board located
    at the Temple Street entrance to the Los Angeles County Hall of Records.


    Approved as to Form and Legality

    MICHAEL N. FEUER, City Attorney



    By
                 JAIME SUAREZ
               Deputy City Attorney

    Date


    File No.       18-0896


    M:\GENERAL COUNSEL DIVISION\ORDINANCES AND REPORTS\ORDINANCES - FINAL YELLOW\NRA Disclosure
    Ordinance.docx


    I hereby certify that the foregoing ordinance was passed by the Council of the City of
    Los Angeles.




    CITY CLERK                                            MAYOR




                         02/12/2019                                   02/18/2019
   Ordinance Passed                                      Approved

    Ordinance Effective Date: 04/01/2019
    Council File No.: 18-0896
Case 2:19-cv-03212-SVW-GJS Document 20-2 Filed 05/24/19 Page 8 of 36 Page ID #:399


                DECLARATION OF POSTING ORDINANCE


      I,    Ottavia Smith          state as follows: I am, and was at all times hereinafter mentioned,


a resident of the State of California, over the age of eighteen years, and a Deputy City Clerk of the


City of Los Angeles, California.


Ordinance No.       186000         - a copy of which is hereto attached, was finally adopted by the Los


Angeles City Council on     02/12/2019       , and under the direction of said City Council and the


City Clerk, pursuant to Section 251 of the Charter of the City of Los Angeles and Ordinance No.


172959, I conspicuously posted a true copy of said ordinance at each of the three public places


located in the City of Los Angeles, California, as follows: 1) one copy on the bulletin board located


at the Main Street entrance to the Los Angeles City Hall; 2) one copy on the bulletin board located


at the Main Street entrance to the Los Angeles City Hall East; 3) one copy on the bulletin board


located at the Temple Street entrance to the Los Angeles County Hall of Records beginning on


  02/20/2019        and will be continuously posted for ten or more days.


               I declare under penalty of perjury that the foregoing is true and correct.




                                                                       Deputy Clerk


                                                                       Date:   02/20/2019



Ordinance Effective Date:     04/01/2019


Council File No.:   18-0896
Case 2:19-cv-03212-SVW-GJS Document 20-2 Filed 05/24/19 Page 9 of 36 Page ID #:400




                          EXHIBIT 4
Case 2:19-cv-03212-SVW-GJS Document 20-2 Filed 05/24/19 Page 10 of 36 Page ID
                                  #:401
                                                                                  BUDGET & FINANCE
                                                MOTION



         According to a 2017 report from Everytown For Gun Safety, there have been 156 mass shootings
 from 2009-2016. Those statistics do not include the recent mass shooting incidents in Parkland, Florida
 and Las Vegas, Nevada.

          The National Rifle Association (NRA) is the most influential lobbying organization in the United
 States, effectively hindering the adoption of any common sense gun safety laws at every level of
 government.

          According to an audit obtained by the Center for Responsive Politics, the NRA’s spending on
 political activities from 1998-2017 aggregated to over $200 million.

         The City of Los Angeles has historically enacted ordinances and adopted positions that promote
 gun safety and gun safety legislation.

          Given the opposing stances of the NRA and the City, the City should move to rid itself of its
 relationships with any organization that supports the NRA.

        I THEREFORE MOVE that the City Council direct the Chief Legislative Analyst (CLA) to report
back with a list of all businesses and organizations that have a formal relationship with the NRA.

        I FURTHER MOVE that the CLA report back with options for the City to immediately boycott
those businesses and organizations until their formal relationship with the NRA ceases to exist.




                                      PRESENTED BY:
                                                                                                                   1
                                                          MITCH O’FARRELL
                                                                                                      r.r.-
                                                          Councilmember, 13 th District                       VA
                                                                                                  £

                                                                            s~)
                                                                            /                     V>
                                                                  ■1
                                                                                                 ■            mm
                                                                       i/
                                                                                                  i
                                                                                                       tpm
                                                                                                       J

                                       SECONDED BY:
Case 2:19-cv-03212-SVW-GJS Document 20-2 Filed 05/24/19 Page 11 of 36 Page ID
                                  #:402




                        EXHIBIT 5
  Case 2:19-cv-03212-SVW-GJS Document 20-2 Filed 05/24/19 Page 12 of 36 Page ID
                                    #:403
                                                                              File No. 18-0896
BUDGET AND FINANCE COMMITTEE REPORT relative to disclosure by prospective
contractors with the City of Los Angeles of contracts or sponsorships with the National Rifle
Association (NRA).

Recommendation for Council action, pursuant to Motion (O'Farrell - Krekorian):

REQUEST the City Attorney, with the assistance of the Bureau of Contract Administration, to
prepare and present an ordinance directing any prospective contractor with the City of Los
Angeles to disclose under affidavit: any contracts it, or any of its subsidiaries, has with the NRA;
and, any sponsorship it, or any of its subsidiaries, provides to the NRA.

Fiscal Impact Statement: Neither the City Administrative Officer nor the Chief Legislative Analyst
has completed a financial analysis of this report.

Community Impact Statement: None submitted.

SUMMARY

At its regular meeting held on October 1, 2018, the Budget and Finance Committee considered
Motion (O'Farrell - Krekorian) relative to a request to the City Attorney, with the assistance of the
Bureau of Contract Administration, to prepare and present an ordinance directing any prospective
contractor with the City of Los Angeles to disclose any contracts with the NRA or sponsorships
provided to the NRA.

During discussion of this matter, Councilmember O'Farrell, mover of the Motion, addressed the
Committee and provided background on the Motion (as detailed in the Communication from
Councilmember O'Farrell dated October 1, 2018, attached to the Council file).

After consideration, and after providing an opportunity for public comment, the Committee
recommended that Council approve the Motion. This matter is now forwarded to the Council for
its consideration.


Respectfully Submitted,

BUDGET AND FINANCE COMMITTEE


MEMBER         VOTE
KREKORIAN:     YES
ENGLANDER:     ABSENT
KORETZ:        ABSENT
BLUMENFIELD:   YES
BONIN:         YES

REW 10/3/18 FILE NO. 18-0896


                               -NOT OFFICIAL UNTIL COUNCIL ACTS-
Case 2:19-cv-03212-SVW-GJS Document 20-2 Filed 05/24/19 Page 13 of 36 Page ID
                                  #:404




                        EXHIBIT 6
Case 2:19-cv-03212-SVW-GJS Document 20-2 Filed 05/24/19 Page 14 of 36 Page ID
                                  #:405

                                                              BUDGET &FINANCF
                                          MOTION

        According to the Gun Violence Archive, since the Sandy Hook Elementary School
shooting in December 2012, there have been more than 1,600 mass shootings. In 2018 alone,
there have been over 200 mass shooting incidents.

        Research compiled by Everytown for Gun Safety show that on average, 96 Americans
are killed with guns on a daily basis, while hundreds more are injured. The effects of gun
violence extend far beyond these casualties.

        The National Rifle Association (NRA) has been one of the most significant roadblocks
to sensible gun safety reform at every level of government across the nation. In Congress,
next to nothing has been done due to the NRA’s stranglehold and propaganda machine.
According to an audit obtained by the Center for Responsive Politics, the NRA’s spending on
political activities from 1998-2017 aggregated to over $200 million.

       The City of Los Angeles has historically enacted ordinances and adopted positions that
support and promote gun safety and gun safety legislation.

        For the sake of transparency, the City’s residents and stakeholders deserve to know
how the City’s public funds are being spent, and whether taxpayer funds are being spent on
contractors that have contractual or sponsorship ties with the NRA. An ordinance should be
drafted and modeled after existing disclosure requirements like the Border Wall Contracts
Disclosure and the Slavery Disclosure ordinances.

        I THEREFORE MOVE, that the City Council REQUEST the City Attorney, with the
assistance of the Bureau of Contract Administration, to prepare and present an ordinance
directing any prospective contractor with the City of Los Angeles to disclose, under affidavit:
(1) any contracts it or any of its subsidiaries has with the National Rifle Association; and (2)
any sponsorship it or any of its subsidiaries provides to the National Rifle Association.



                                       PRESENTED BY:^
                                                                                 C2
                                                    MITCH O’FARRELL
                                                    Councilmember,13,h District




                                      SECONDED BY:



                              SEP 2 1 2018
Case 2:19-cv-03212-SVW-GJS Document 20-2 Filed 05/24/19 Page 15 of 36 Page ID
                                  #:406




                        EXHIBIT 7
           Case 2:19-cv-03212-SVW-GJS Document 20-2 Filed 05/24/19 Page 16 of 36 Page ID
  HOLLY L. WOLCOTT                   City of Los Angeles
                                              #:407                      OFFICE OF THE
       CITY CLERK                         CALIFORNIA                                   CITY CLERK
        ______
 SHANNON D. HOPPES                                                        Council and Public Services Division
    EXECUTIVE OFFICER                                                           200 N. SPRING STREET, ROOM 395
                                                                                    LOS ANGELES, CA 90012
                                                                             GENERAL INFORMATION - (213) 978-1133
                                                                                       FAX: (213) 978-1040
                                                                                             ______
When making inquiries relative to                  ERIC GARCETTI
                                                                                   PATRICE Y. LATTIMORE
this matter, please refer to the                       MAYOR
                                                                                    ACTING DIVISION MANAGER
Council File No.: 18-0896
                                                                                        CLERK.LACITY.ORG




              OFFICIAL ACTION OF THE LOS ANGELES CITY COUNCIL
October 12, 2018
Council File No.:                   18-0896


Council Meeting Date:               October 10, 2018

Agenda Item No.:                    13
Agenda Description:                 BUDGET AND FINANCE COMMITTEE REPORT relative to disclosure by
                                    prospective contractors with the City of Los Angeles of contracts or
                                    sponsorships with the National Rifle Association.




Council Action:                     BUDGET AND FINANCE COMMITTEE REPORT - ADOPTED




Council Vote:                       YES       BOB BLUMENFIELD
                                    ABSENT    MIKE BONIN
                                    ABSENT    JOE BUSCAINO
                                    ABSENT    GILBERT A. CEDILLO
                                    YES       MITCHELL ENGLANDER
                                    YES       MARQUEECE HARRIS-DAWSON
                                    YES       JOSE HUIZAR
                                    ABSENT    PAUL KORETZ
                                    ABSENT    PAUL KREKORIAN
                                    YES       NURY MARTINEZ
                                    YES       MITCH O'FARRELL
                                    YES       CURREN D. PRICE
                                    YES       MONICA RODRIGUEZ
                                    YES       DAVID RYU
                                    YES       HERB WESSON




HOLLY L. WOLCOTT
CITY CLERK

                         AN EQUAL EMPLOYMENT OPPORTUNITY - AFFIRMATIVE ACTION EMPLOYER
   Case 2:19-cv-03212-SVW-GJS Document 20-2 Filed 05/24/19 Page 17 of 36 Page ID
                                     #:408


Adopted Report(s)



Title                                                                    Date
Report from Budget and Finance Committee                                 10/01/2018
Case 2:19-cv-03212-SVW-GJS Document 20-2 Filed 05/24/19 Page 18 of 36 Page ID
                                  #:409




                        EXHIBIT 8
Case 2:19-cv-03212-SVW-GJS Document 20-2 Filed 05/24/19 Page 19 of 36 Page ID
                                  #:410


                                                                                                A
                                               .m
                                               i;
                                                      V
                                                               r.   !
                                                  f       m            ii ii i

                                                                                           Hi [taivj ?
                                          i
                            4 .                                        ■« ii *


                      ri
                                  .
                                                                    ;|ii.;i ■
                                                                                   mmz.    [4 I
                          II                                                     ss                    ...
                      1 Wk
                                                                                      Ill M ■

                                                           '07                   1®            m4
               /                      #                      &
              /                                 1 l!l >**§ I                        mt: i:                       "\

                                                                                 m
                                                                    rew    .'i
                                                                                                             \    /
                                                                                 5^
                                                               ^°@:oe5''9

                                          MICHAEL N. FEUER
                                                          CITY ATTORNEY

                                                                                                    REPORT NO.        R19-O0W
                                                                                                                       JAN 1 8 2019
                                                          REPORT RE:

 DRAFT ORDINANCE ADDING ARTICLE 26 TO CHAPTER 1, DIVISION 10 OF THE
 LOS ANGELES ADMINISTRATIVE CODE REQUIRING CITY CONTRACTORS TO
         DISCLOSE ALL CONTRACTS WITH OR SPONSORSHIP OF
                 THE NATIONAL RIFLE ASSOCIATION



The Honorable City Council
 of the City of Los Angeles
Room 395, City Hall
200 North Spring Street
Los Angeles, California 90012

                                              Council File No. 18-0896
Honorable Members:

       Pursuant to your request, this Office has prepared and now transmits for your
consideration the enclosed draft ordinance, approved as to form and legality. The draft
ordinance adds Article 26 to Chapter 1, Division 10 of the Los Angeles Administrative
Code to require anyone seeking a contract with the City to disclose all contracts with or
any sponsorship of the National Rifle Association.

Council Rule 38 Referral

       A copy of the draft ordinance was sent, pursuant to Council Rule 38, to the
Bureau of Contract Administration, Department of Recreation and Parks, Department of
General Services, and City Administrator Officer with a request that all comments, if
any, be presented directly to the City Council when this matter is considered.




     City Hall East 200 N. Main Street Room 800 Los Angeles, CA 90012 (213) 978-8100 Fax (213) 978-8312
Case 2:19-cv-03212-SVW-GJS Document 20-2 Filed 05/24/19 Page 20 of 36 Page ID
                                  #:411
 The Honorable City Council
  of the City of Los Angeles
 Page 2


        If you have any questions regarding this matter, please contact Deputy City
 Attorney Jaime Suarez at (213) 978-1931. He or another member of this Office will be
 present when you consider this matter to answer questions you may have.

                                                Sincerely,

                                               MICHAEL N. FEUER, City Attorney
                                                                           r

                                               By
                                                          DAVID MICHAELSON
                                                       Chief Assistant City Attorney

DM:JS:cl
Transmittal




M:\GENERAL COUNSEL DIVISION\ORDINANCES AND REPORTS\REPORTS - FINAL\NRA Ordinance.docx
Case 2:19-cv-03212-SVW-GJS Document 20-2 Filed 05/24/19 Page 21 of 36 Page ID
                                  #:412




                        EXHIBIT 9
            Case 2:19-cv-03212-SVW-GJS Document 20-2 Filed 05/24/19 Page 22 of 36 Page ID
  HOLLY L. WOLCOTT                    City of Los Angeles
                                               #:413                      OFFICE OF THE
       CITY CLERK                          CALIFORNIA                                          CITY CLERK
        ______
 SHANNON D. HOPPES                                                               Council and Public Services Division
    EXECUTIVE OFFICER                                                                  200 N. SPRING STREET, ROOM 395
                                                                                           LOS ANGELES, CA 90012
                                                                                    GENERAL INFORMATION - (213) 978-1133
                                                                                              FAX: (213) 978-1040
                                                                                                    ______
When making inquiries relative to                    ERIC GARCETTI
                                                                                             PATRICE Y. LATTIMORE
this matter, please refer to the                         MAYOR
                                                                                                DIVISION MANAGER
Council File No.: 18-0896
                                                                                                CLERK.LACITY.ORG


              OFFICIAL ACTION OF THE LOS ANGELES CITY COUNCIL
February 13, 2019

Council File No.:                   18-0896
Council Meeting Date:               February 12, 2019
Agenda Item No.:                    4
Agenda Description:                 BUDGET AND FINANCE COMMITTEE REPORT and ORDINANCE FIRST
                                    CONSIDERATION relative to amending the Los Angeles Administrative
                                    Code to require City contractors and prospective City contractors to disclose
                                    all contracts with or sponsorship of the National Rifle Association.




Council Action:                     BUDGET AND FINANCE COMMITTEE REPORT AND ORDINANCE FIRST
                                    CONSIDERATION - ADOPTED



Council Vote:
      YES        BLUMENFIELD                ABSENT   HUIZAR                  YES      PRICE
      YES        BONIN                      YES      KORETZ                  YES      RODRIGUEZ
      YES        BUSCAINO                   YES      KREKORIAN               YES      RYU
      YES        CEDILLO                    YES      MARTINEZ                YES      SMITH
      YES        HARRIS-DAWSON              YES      O'FARRELL               YES      WESSON




HOLLY L. WOLCOTT
CITY CLERK

 Pursuant to Charter/Los Angeles Administrative Code Section(s): 250

 FILE SENT TO MAYOR:                                      02/13/2019

 LAST DAY FOR MAYOR TO ACT:                               02/25/2019




                 APPROVED                 *DISAPPROVED                   *VETO




                                                                           02/18/2019
       Mayor                                                             DATE SIGNED


                             AN EQUAL EMPLOYMENT OPPORTUNITY - AFFIRMATIVE ACTION EMPLOYER
   Case 2:19-cv-03212-SVW-GJS Document 20-2 Filed 05/24/19 Page 23 of 36 Page ID
                                     #:414


Adopted Report(s)



Title                                                                    Date
Final Ordinance No. 186000                                               04/01/2019
Report from Budget and Finance Committee                                 02/04/2019
Case 2:19-cv-03212-SVW-GJS Document 20-2 Filed 05/24/19 Page 24 of 36 Page ID
                                  #:415




                      EXHIBIT 10
Case 2:19-cv-03212-SVW-GJS Document 20-2 Filed 05/24/19 Page 25 of 36 Page ID
                                  #:416




The Contractor’s Handbook
a guide to business opportunities with
the City of Los Angeles




                                               brought to you by the Department of Public Works
                                                                       and the Office of Finance
                         Case 2:19-cv-03212-SVW-GJS Document 20-2 Filed 05/24/19 Page 26 of 36 Page ID
                                                           #:417
              The Contractors Handbook
              Your guide to doing business with the City of Los
              Angeles




                       The City purchases billions of dollars of services each year.
                                 And it wants to do business with YOU!
 Look around the City and you will see everything from potholes being filled, transit lines being operated, fire stations being built, after school
 programs being managed, and the streets being kept safe from crime. What you may not know is that in providing these services to the
 Los Angeles, the City purchases billions of dollars every year in supplies, equipment, and professional/personal services. That’s billions of
 dollars for which YOUR business can compete!




This guide has been prepared to serve as an introduction to the City
contracting process and a reference guide for your business growth. In it,                           Consider public
you will find information about:

 ➔     Contracts 101 - Understanding the different types of City contracts
                                                                                                     contracting to
 ➔
 ➔
       Vendor Requirements - Becoming competitive in the City marketplace
       Certified for Success - A Primer on City certification
                                                                                                     increase your
 ➔
 ➔
       Get to know BAVN - The City portal for contract opportunities
       Navigating the City - Get to know your City partners
                                                                                                     revenues and grow
 ➔     Staying Current - Important Dates for the City
                                                                                                     your business!
                             Case 2:19-cv-03212-SVW-GJS Document 20-2 Filed 05/24/19 Page 27 of 36 Page ID
                                                               #:418
                 Contracts 101
                 Understanding the different types of City
                 contracts




                        Did you know there are three types of contracts with the City?
                                 Contracts with the City of Los Angeles fall into one of three general categories:

                                       commodities | construction | professional services

Commodities                                           Construction                                         Professional Services
Covers the procurement of supplies, equipment, and    Covers nearly all aspects within the construction    Covers legal, medical, marketing, food and beverage,
materials.                                            industry.                                            janitorial and consulting.


 ➔      Award Criteria                                 ➔     Award Criteria                                ➔    Award Criteria
         ◆     Lowest and best                                ◆     Lowest and responsible                       ◆     Cost
         ◆     Responsiveness to deadlines                    ◆     Responsiveness to bid requirements           ◆     Expertise and Experience
         ◆     Vendor meets defined qualifications            ◆     Contractor meets qualifications              ◆     Administrative Compliance



 ➔      Bidding Methods                                ➔     Bidding Methods                               ➔    Bidding Methods
          ◆     Telephone                                      ◆     Telephone                                    ◆     Department Specific
          ◆     Written (for purchases over $1,000)            ◆     Written (for purchases over $1,000)
          ◆     Online

 ➔      Awarding Agencies                              ➔     Awarding Agencies                             ➔    Awarding Agencies
         ◆     Department of General Services,                ◆     Public Works, Housing Authority,             ◆     Almost all City departments
               Los Angeles World Airports, Port of                  Housing Dept., Departments of                      including the Port of LA, Los
               LA, Dept. of Water and Power                         General Services, Recreation and                   Angeles World Airports, and Dept.
                                                                    Parks, Water and Power, and the Los                of Water and Power
                                                                    Angeles World Airports, and Port of
                                                                    LA
                      Case 2:19-cv-03212-SVW-GJS Document 20-2 Filed 05/24/19 Page 28 of 36 Page ID
                                                        #:419
            Vendor Requirements
            Becoming competitive in the City marketplace




                 Not every contract requires the same administrative obligation.
                       But they all require that you Register with the City.

Administrative Requirements

      Please note that the specific requirements for each contracting opportunity
      varies. You should review the RFP, RFQ, or RFB for details.                      REMINDER:

Businesses and vendors that contract with the City must comply with federal, state,    The City requires that every person engaged in
and local laws and requirements.                                                       business in the City of Los Angeles obtain a
                                                                                       Business Tax Registration Certificate (BTRC) from
                                                                                       the Office of Finance and pay the required tax
To access City business opportunities, you are required to meet these expectations:
                                                                                       that helps the City keep you in business!

       ➔     Equal Benefits to All Employees and their Spouses/Partners:               This also applies to contractors located outside of
             Requires that contractors offer the same health and other benefits to     the City.
             their employees with domestic partners as offered to employees with
                                                                                           Thinking of starting a business? Go here:
             spouses (regardless of gender or sex).                                                   business.lacity.org

       ➔     Pay a Living Wage and Provide Benefits to Employees:                      Need business compliance information? Go here:
             Requires that contractors comply with all provisions of the Living Wage                  finance.lacity.org

             Ordinance, including paying their employees a minimum “living wage”
                                                                                        Not sure if you are currently registered with the
             with health benefits and compensated days off. The “living wage”                            City? Go here:
             changes yearly and is updated July 1st of every year.                                       data.lacity.org
                        Case 2:19-cv-03212-SVW-GJS Document 20-2 Filed 05/24/19 Page 29 of 36 Page ID
                                                          #:420
             Certified for Success
             A primer on City certification




                            City certifications help level the playing field.
                 There is something for almost every business and they are FREE.

Benefits of the Certifications                                                                              Types of Certification
  ➔    MBE, WBE, SBE, EBE, DVBE
                                                                                                            1.    Minority Business Enterprise (MBE)
       Provides free marketing exposure as prime contractors are required to reach out to and
                                                                                                            2.    Women Business Enterprise (WBE)
       negotiate in good faith with MBEs, WBEs, SBEs, EBEs, and DVBEs on City contracts.
                                                                                                            3.    Disadvantaged Business Enterprise (DBE)
                                                                                                            4.    Airport Concession Disadvantaged
  ➔    DBE
                                                                                                                  Business Enterprise (ACDBE)
       The selection of DBE’s is incentivized for prime contractors pursuing Federally funded contracts
                                                                                                            5.    Small, Local Business Enterprise (SLBE)
       due to the U.S. Department of Transportations DBE requirements.
                                                                                                            6.    Small Business Enterprise - City (SBE-City)
                                                                                                            7.    Small Business Enterprise - Proprietary
  ➔    ACDBE
                                                                                                                  (SBE-Proprietary)
       Incentivizes the selection of ACDBEs by prime contractors for funded awards related to the
                                                                                                            8.    Emerging Business Enterprise (EBE)
       airports.
                                                                                                            9.    Disabled Veteran Business Enterprise
                                                                                                                  (DVBE)
  ➔    SLBE
                                                                                                           10.    Local Business Enterprise (LBE)
       Provides preference for SLBEs bidding as a prime contractor on City contracts worth $100,000
                                                                                                           11.    Transitional Job Opportunities Program
       or less.
                                                                                                                  (TJOP)
  ➔    LBE
                                                                                                          **Eligible businesses should apply for certifications
       Provides preference for LBEs bidding as a prime contractor on City contracts in excess of
                                                                                                          that apply to them.
       $150,000. Preference may also be granted to non LBE primes utilizing LBE subs.

  ➔    TJOP
       Provides preference for TJOPs bidding as a prime contractor on City contracts which do not
       exceed $100,000.
                      Case 2:19-cv-03212-SVW-GJS Document 20-2 Filed 05/24/19 Page 30 of 36 Page ID
                                                        #:421
            Get to Know LABAVN
            The City’s portal for contract opportunities




                     Register with BAVN to work with the City of Los Angeles.
                   Find unique contracting opportunities to grow your business.


          Go to www.labavn.org now to discover business                                   On LABAVN, you can:
          and vendor opportunities!
                                                                                           1.    Discover contract opportunities
                                                                                                 throughout the City
The Los Angeles Business Assistance Virtual Network (BAVN) is a free service provided
                                                                                           2.    Apply for Certifications
by the CIty of Los Angeles that features all contract opportunities throughout the City
                                                                                           3.    Submit Compliance documents
in one convenient location.
                                                                                           4.    Discover a variety of business
                                                                                                 resources in the City to assist
BAVN also features certified sub-contractors to choose from to help enhance a project
                                                                                                 your growth
bid.
                                                                                           5.    Create a unique user profile and
                                                                                                 be notified of new opportunities
                                                                  Search by:
                                                                                          **All City contracting opportunities are
                                                                  Professional Services   required to be posted on BAVN.

                                                                  Construction
                                                                                           Hundreds of opportunities await!
                                                                  Supplies & Equipment
                           Case 2:19-cv-03212-SVW-GJS Document 20-2 Filed 05/24/19 Page 31 of 36 Page ID
                                                             #:422
                Navigating the City
                Get to know your City partners




                   All contract opportunities greater than $1,000 are posted to BAVN.
                          Opportunities under $25,000 are not competitively bid.

          Supplies and Equipment                                 Construction                                Construction (cont.)

                                                 General Services Department                     Department of Public Works - Engineering
General Services Department
                                                 The purchasing for nearly all departments       Leads all new construction, major rehab and
The purchasing for nearly all departments
                                                 within the City, except LAWA, DWP, and the      remodels.
within the City, except LAWA, DWP, and the
                                                 Port of LA.                                     visit @ eng.lacity.org/contractors
Port of LA.
visit @ gsd.lacity.org                           visit @ gsd.lacity.org
                                                                                                 Department of Recreation and Parks
                                                 Los Angeles World Airports (LAWA)               Manages over 16,000 acres of parkland and
Los Angeles World Airports (LAWA)
                                                 Operates three airports: LAX, Van Nuys, and     offers extensive recreational, social, and
Operates three airports: LAX, Van Nuys, and
                                                 Palmdale.                                       cultural programming.
Palmdale.
                                                 visit @ lawa.org                                visit @ laparks.org
visit @ lawa.org

                                                 Department of Water and Power                   Department of Transportation
Department of Water and Power
                                                 The City utility serving the water and          Leads transportation planning, design,
The City utility serving the water and
                                                 electricity needs of the City of Los Angeles.   construction, maintenance, and operations.
electricity needs of the City of Los Angeles.
                                                 visit @ ladwp.com                               visit @ ladot.lacity.org
visit @ ladwp.com

                                                                                                            Professional Services
                                                                                                 All City Departments
                                                                                                 Connect with any City department to
                                                                                                 explore opportunities.
                           Case 2:19-cv-03212-SVW-GJS Document 20-2 Filed 05/24/19 Page 32 of 36 Page ID
                                                             #:423
                Navigating the City
                Get to know your City partners




      Nearly all City Departments have personal or professional services opportunities.
                             Here are a few worth looking into.

                                                 El Pueblo de Los Ángeles                       For a full list of LA City departments, please
Department of Cultural Affairs
                                                 El Pueblo Historical Monument is the           visit here:
Championing arts, culture, and creativity for
LA                                               birthplace of LA and offers free museums,
                                                 exhibits, and the world famous Olvera Street   https://www.lacity.org/your-government/departm
visit @ culturela.org/                                                                              ents-commissions/departments-bureaus
                                                 marketplace.
Department of City Planning                      visit @ elpueblo.lacity.org/history
Responsible for preparing, maintaining, and
implementing a General Plan for                  Los Angeles Public Library
development of the City of Los Angeles.          The Los Angeles Public Library provides free
visit @ planning.lacity.org/                     and easy access to information, ideas, books
                                                 and technology.
Economic and Workforce Development               visit @ lapl.org/
Steers economic development in a manner
that yields thriving businesses, and creates     Empower LA
job training and career opportunities for the    Works directly with Neighborhood Councils to
City of Los Angeles.                             navigate and access city services and
visit @ ewddlacity.com/                          resources to better their communities.
                                                 visit @ empowerla.org
Los Angeles Zoo
A City-owned zoo that creates dynamic
experiences to connect people and animals.                          +++++
visit @ lazoo.org
                             Case 2:19-cv-03212-SVW-GJS Document 20-2 Filed 05/24/19 Page 33 of 36 Page ID
                                                               #:424
                 Staying Current
                 Important dates for your business




       As a business operating in the City of LA, there are a few dates you should know.
                       Staying compliant will let you stay in business!

                    Yearly                                             Quarterly                                                 Monthly

Business Tax Renewal                                Business Tax                                              Transit Occupancy Tax
January 1 - Feb 28/29                               Due by Jan 31, Apr 30, July 31, Oct 31                    Due by 25th of each month

Applies to: Businesses operating in the City or     Applies to:
                                                                                                              Applies to:
having physical presence in the City over 7 days.    ➔     Dance Halls
                                                                                                                ➔     Hotels
                                                     ➔     Seasonal retailers (i.e. pumpkin patches,
                                                                                                                ➔     Vacation Property Rentals
Fire / Tobacco / Police Permit                             Christmas trees)

Renewal                                                                                                       Parking Occupancy Tax
Nov 1 - Dec 31                                      **Please note that if the due date falls on a             Due by 25th of each month
                                                    weekend or holiday, it moves to the next
Applies to:                                         business day.                                             Applies to:
 ➔      Any business with a physical space that
                                                                                                                ➔     Any parking lot that collects parking fees
        has an occupancy load of more than 50
 ➔      Dry-cleaners with onsite cleaning
 ➔      Key duplicators
 ➔      Child or Adult care facility                              PLEASE NOTE:
 ➔      Second hand goods retailers                               If terminating your business in the City of LA, please notify the Office of
**Other business type may require permits.                        Finance within:   45 DAYS
Please check with your local service center
          Case 2:19-cv-03212-SVW-GJS Document 20-2 Filed 05/24/19 Page 34 of 36 Page ID
                                            #:425
Grow With
Build your business while building your City




                                         Build your business.
                                            Build the City.




 The City requires that every person engaged in business in the City of Los Angeles obtain a Business Tax Registration
 Certificate (BTRC) from the Office of Finance and pay the required tax that helps the City keep you in business!

 This also applies to contractors located outside of the City.

                                         Thinking of starting a business? Go here:
                                                    business.lacity.org

                             Need business tax and legal compliance information? Go here:
                                                  finance.lacity.org

                              Not sure if you are currently registered with the City? Go here:
                                                       data.lacity.org
                 Case 2:19-cv-03212-SVW-GJS Document 20-2 Filed 05/24/19 Page 35 of 36 Page ID
                                                   #:426
        Notes
        Keep record of your thoughts




NOTES
Case 2:19-cv-03212-SVW-GJS Document 20-2 Filed 05/24/19 Page 36 of 36 Page ID
                                  #:427
